                                                      Case 2:19-cv-01284-JCM-VCF Document 79
                                                                                          78 Filed 06/01/20
                                                                                                   05/27/20 Page 1 of 3



                                                  1 Scott S. Thomas
                                                    Nevada Bar No. 7937
                                                  2 sst@paynefears.com
                                                    Sarah J. Odia
                                                  3 Nevada Bar No. 11053
                                                    sjo@paynefears.com
                                                  4 PAYNE & FEARS LLP
                                                    6385 S. Rainbow Blvd., Suite 220
                                                  5 Las Vegas, Nevada 89118
                                                    Telephone: (702) 851-0300
                                                  6 Facsimile: (702) 851-0315

                                                  7 Attorneys for Plaintiff CENTEX HOMES

                                                  8

                                                  9                                UNITED STATES DISTRICT COURT
                                                 10                                    DISTRICT OF NEVADA
                                                 11
PAYNE & FEARS LLP




                                                 12 CENTEX HOMES, a Nevada general                  Case No. 2:19-cv-01284-JCM-VCF
               6385 S. RAINBOW BLVD, SUITE 220




                                                    partnership,
                  LAS VEGAS, NEVADA 89118




                                                 13
                      ATTORNEYS AT LAW




                                                                   Plaintiff,
                         (702) 851-0300




                                                 14
                                                           v.                                       STIPULATION FOR DISMISSAL WITH
                                                 15                                                 PREJUDICE OF DEFENDANT FEDERAL
                                                    FINANCIAL PACIFIC INSURANCE
                                                 16 COMPANY, a California corporation;              INSURANCE COMPANY AND
                                                    EVEREST NATIONAL INSURANCE                      [PROPOSED] ORDER
                                                 17 COMPANY, a Delaware corporation; ST.
                                                    PAUL FIRE AND MARINE INSURANCE
                                                 18 COMPANY, a Connecticut corporation;
                                                    ARCH SPECIALTY INSURANCE
                                                 19 COMPANY, a Nebraska corporation;
                                                    INTERSTATE FIRE & CASUALTY
                                                 20 COMPANY, an Illinois corporation;
                                                    LEXINGTON INSURANCE COMPANY, a
                                                 21 Delaware corporation; NAVIGATORS
                                                    SPECIALTY INSURANCE COMPANY, a
                                                 22 New York corporation; FEDERAL
                                                    INSURANCE COMPANY, an Indiana
                                                 23 corporation; FIRST MERCURY
                                                    INSURANCE COMPANY, an Illinois
                                                 24 corporation; FIRST SPECIALTY
                                                    INSURANCE CORPORATION, a Missouri
                                                 25 corporation; and AXIS SURPLUS
                                                    INSURANCE COMPANY, an Illinois
                                                 26 corporation,

                                                 27                  Defendants.
                                                 28
                                                                                                1
                                                      Stipulation for Dismissal and                        Case No. 2:19-cv-01284-JCM-VCF
                                                      [Proposed] Order
                                                      Case 2:19-cv-01284-JCM-VCF Document 79
                                                                                          78 Filed 06/01/20
                                                                                                   05/27/20 Page 2 of 3



                                                  1           IT IS HEREBY STIPULATED by and between Plaintiff CENTEX HOMES (“Plaintiff”)

                                                  2 and Defendant FEDERAL INSURANCE COMPANY (“Defendant”), through their respective

                                                  3 attorneys of record, that Plaintiff's Complaint filed against Defendant shall be dismissed with

                                                  4 prejudice pursuant to FRCP 41(a)(2). Plaintiff and Defendant shall bear their own attorneys’ fees

                                                  5 and costs.

                                                  6

                                                  7
                                                        Dated: 5/26/20                                     Dated: 5/26/20
                                                  8
                                                        PAYNE & FEARS LLP                                  MORALES FIERRO & REEVES
                                                  9
                                                        By:      /s/ Sarah J. Odia                         By:      /s/ Ramiro Morales
                                                 10           Sarah J. Odia, Esq.                                Ramiro Morales, Esq.
                                                              6385 S. Rainbow Blvd., Ste. 220                    William C. Reeves, Esq.
                                                 11           Las Vegas, NV 89118                                600 S. Tonopah Drive, Ste. 300
PAYNE & FEARS LLP




                                                              (702) 851-0300                                     Las Vegas, NV 89106
                                                 12
               6385 S. RAINBOW BLVD, SUITE 220




                                                                                                                 (702) 699-7822
                                                        Attorneys for Plaintiff
                  LAS VEGAS, NEVADA 89118




                                                 13
                      ATTORNEYS AT LAW




                                                        CENTEX HOMES                                       Attorneys for Defendant
                         (702) 851-0300




                                                 14                                                        FEDERAL INSURANCE COMPANY

                                                 15

                                                 16                                                ORDER
                                                 17           IT IS SO ORDERED that Plaintiff's claims against Defendant FEDERAL INSURANCE
                                                 18 COMPANY in the instant matter, Case No. 2:19-cv-01284-JCM-VCF, are dismissed with prejudice.
                                                 19 All parties shall bear their own attorneys’ fees and costs.

                                                 20           June1, 2020.
                                                      DATED: _________________
                                                 21

                                                 22
                                                                                                   ______________________________________
                                                 23                                                HONORABLE JUDGE JAMES C. MAHAN
                                                                                                   UNITED STATES DISTRICT COURT JUDGE
                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
                                                                                                       2
                                                      Stipulation for Dismissal and                                 Case No. 2:19-cv-01284-JCM-VCF
                                                      [Proposed] Order
                                                      Case 2:19-cv-01284-JCM-VCF Document 79
                                                                                          78 Filed 06/01/20
                                                                                                   05/27/20 Page 3 of 3



                                                  1                                    CERTIFICATE OF SERVICE
                                                  2          I hereby certify that on May 27, 2020, I electronically served a copy of the above and

                                                  3 foregoing, STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT

                                                  4 FEDERAL INSURANCE COMPANY AND [PROPOSED] ORDER via electronic means by

                                                  5 operation of the Court’s electronic filing system, upon each party in this case who is registered as

                                                  6 an electronic filing user with the clerk.

                                                  7

                                                  8                                                        /s/ Erica Bennett-Mendoza
                                                                                                    Erica Bennett-Mendoza
                                                  9                                                 An employee of PAYNE & FEARS LLP
                                                 10

                                                 11
PAYNE & FEARS LLP




                                                 12
               6385 S. RAINBOW BLVD, SUITE 220
                  LAS VEGAS, NEVADA 89118




                                                 13
                      ATTORNEYS AT LAW


                         (702) 851-0300




                                                 14

                                                 15

                                                 16

                                                 17

                                                 18
                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
                                                                                                      3
                                                      Stipulation for Dismissal and                              Case No. 2:19-cv-01284-JCM-VCF
                                                      [Proposed] Order
